408 F.2d 499
UNITED STATES of America, Plaintiff-Appellee,v.Ernest HOLT, Defendant-Appellant.
No. 18606.
United States Court of Appeals Sixth Circuit.
March 24, 1969.

Gordon S. Friedman, Cleveland, Ohio, (court appointed), for appellant, Elmer A. Giuliani, Carol G. Emerling, Defenders Office, Cleveland, Ohio, on brief.
Harry E. Pickering, Cleveland, Ohio, for appellee, Bernard J. Stuplinski, U. S. Atty., James L. Oaker, Asst. U. S. Atty., Cleveland, Ohio, on brief.
Before WEICK, Chief Judge, and O'SULLIVAN and McCREE, Circuit Judges.
PER CURIAM.


1
Ernest Holt appeals from his conviction, upon jury verdict, of both counts of an indictment charging him with bank robbery. He was sentenced to twenty-five years on each count the sentences to run concurrently. He was identified as one of the participants in the bank robbery by witnesses expressing varying degrees of confidence in their identification. Holt's spending and displaying of unwonted amounts of cash following the robbery was received as corroborating evidence. An accomplice testified in detail as to Holt's association with him in accomplishing the robbery.


2
The District Judge's charge to the jury was argumentative, and it is urged that his there recitals of fact were in some instances inaccurate. However, in view of the clear evidence of guilt and the fact that objections to the Court's charge were not made before the jury retired, as required by Rule 30, F.R.Crim.P., we will not find reversible error in the Court's instructions.


3
We have considered other claims of error and are satisfied that none of them call for reversal in this case.


4
Judgment affirmed.